     USDC IN/ND case 2:17-cv-00033-JPK document 89 filed 06/02/20 page 1 of 4


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

JOHN DOE,                                       )
                                                ) CIVIL ACTION
              Plaintiff,                        )
v.                                              )
                                                )
PURDUE UNIVERSITY, PURDUE                       )
UNIVERSITY BOARD OF TRUSTEES,                   )
MITCHELL ELIAS DANIELS, JR., in                 )
his official capacity as President of Purdue    ) No. 2:17-cv-33-JPK
University, ALYSA CHRISTMAS                     )
ROLLOCK, in her official capacity at            )
Purdue University, KATHERINE                    )
SERMERSHEIM, in her official capacity           )
at Purdue University,                           )
                                                )
                Defendants.                     )

              JOINT STIPULATION ON PENDING MOTIONS TO COMPEL

        Defendants, The Trustees of Purdue University, Mitchell Elias Daniels, Jr., Alysa

Christmas Rollock and Katherine Sermersheim, by counsel, and Plaintiff, John Doe, by counsel,

stipulate as follows:

     1. On May 4, 2020, Plaintiff filed a “Notice of Motion to Compel and Associated Relief”

(ECF No. 72).

     2. On May 19, 2020, Defendants filed a Motion to Compel (ECF No. 80).

     3. Pursuant to the Court’s direction, the parties have continued to meet-and-confer regarding

the pending discovery motions.

     4. Plaintiff’s Motion to Compel (ECF No. 72) is withdrawn in its entirety, and the Parties

        note as follows:

            • Request for relief on Plaintiff’s Interrogatory No. 25 is resolved. Plaintiff and

        Defendant Purdue University stipulate that Purdue University received hundreds of

                                                 1
USDC IN/ND case 2:17-cv-00033-JPK document 89 filed 06/02/20 page 2 of 4


   millions of dollars per year in federal funding during the time specified in the

   interrogatory;

      • Request for relief on Plaintiff’s Interrogatory No. 19 is resolved. Defendants will

   make a custodian-of-records witness from its Office of Institutional Equity available for a

   remote deposition regarding procedures applicable to and recollections of request(s) and

   release(s) of documents regarding Plaintiff.

      • Requests for relief on Plaintiff’s Interrogatories 1-18 and Plaintiff’s Document

   Requests 1-3 are resolved. Not later than June 19, 2020, Defendant Purdue University

   will produce a data compilation showing the following information for sexual misconduct

   allegations made and investigated under student conduct regulations at Purdue:

      (i) number of allegations by female students during the 2015-2016 school year

      against male students, and from that set of allegations, how many resulted in

      decisions finding the respondent culpable of sexual misconduct;

      (ii) number of allegations by students during the 2015-2016 school year against

      female students, and from that set of allegations, how many resulted in decisions

      finding respondent culpable of sexual misconduct.

      • Request for relief on Plaintiff’s Document Requests 7-8 is resolved. Not later than

   June 15, 2020, Defendant Purdue University will produce a record of CARE’s posts to its

   Facebook page for the 2015-2016 academic year and a calendar listing of CARE events

   for the 2015-2016 school year as well as materials, if any, distributed at those events;

      • Request for relief on Plaintiff’s Document Requests 21-22 is resolved. Defendant

   Purdue University represents that all “documents concerning or referring to the sending

   of the university investigation report to the Navy ROTC” have been produced to Plaintiff;


                                            2
   USDC IN/ND case 2:17-cv-00033-JPK document 89 filed 06/02/20 page 3 of 4


            • Request for relief on Plaintiff’s Document Request 30 is resolved; The parties

       agree that the request has been met.

            • Request for relief on Plaintiff’s Document Request 51 is resolved; The parties

       agree that the request has been met.

            • Request for Relief on Plaintiff’s Document Request 55 is resolved. The parties

       agree that the request has been met.

       6.      Defendants’ Motion to Compel is withdrawn without prejudice, subject to

Plaintiff’s performance as follows:

            • In reference to Defendants’ Motion to Compel (ECF No. 80), not later than June

       15, 2020, Plaintiff will provide Defendants with the following information for the time

       period between August 2015-August 2016: (a) his cell phone number(s), (b) the name of

       his cell-phone provider, (c) and his account number for this cell phone number(s), and

       any other information that may be necessary to subpoena his text message records with

       Jane Doe. Plaintiff will cooperate with Defendants’ efforts to issue a subpoena on the cell

       phone provider for all text message communications with Jane Doe.

            • In reference to Defendants’ Motion to Compel (ECF No. 80), not later than June

       15, 2020, Plaintiff will provide Defendants with a complete data download of all

       Instagram and Snapchat data from his accounts, from August 2015 to the present.




                                                3
   USDC IN/ND case 2:17-cv-00033-JPK document 89 filed 06/02/20 page 4 of 4




Date: June 2, 2020


Respectfully submitted,

/s/ Philip A. Byler (pro hac vice)     /s/ William P. Kealey
Philip A. Byler                        William P. Kealey (18973-79)
Andrew T. Miltenberg                   Tyler L. Jones (34656-29)
Nesenoff & Miltenberg LLP              James F. Olds (27989-53)
363 7th Ave 5th floor,                 Stuart & Branigin, LLP
New York, NY 10001                     300 Main St., Ste. 900
Email: pbyler@nmllplaw.com             P.O. Box 1010
        amiltenberg@nmllplaw.com       Lafayette, IN 47902-1010
Telephone: 212-736-4500                Email: wpk@stuartlaw.com
Attorneys for Plaintiff                        tlj@stuartlaw.com
                                               jfo@stuartlaw.com
                                       Telephone: 765-423-1561
                                       Attorneys for Defendants




                                      4
